                 8:19-cv-03420-SAL                Date Filed 07/23/20        Entry Number 43           Page 1 of 1

AO 450 (SCD 04/2010) Judgment in a Civil Action


                                    UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina



 Charles Benjamin Proffitt,                                         )
                           Petitioner                               )
                               v.                                   )        Civil Action No.      8:19-cv-03420-SAL
                                                                    )
Warden of McCormick Correctional Institution,                       )
                          Respondent


                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 the petitioner (name)                  recover from the respondent (name)               the amount of                dollars ($   ),
which includes prejudgment interest at the rate of             %, plus postjudgment interest at the rate of         %, along with
costs.
 the petitioner recover nothing, the action be dismissed on the merits, and the respondent (name)
recover costs from the petitioner (name)                                .
X other: the Petition, DISMISSED with prejudice for failure to prosecute, and Respondent’s Motion for Summary
Judgment, is DENIED as moot.

This action was (check one):
 tried by a jury, the Honorable                           presiding, and the jury has rendered a verdict.

 tried by the Honorable                          presiding, without a jury and the above decision was reached.

X decided by the Honorable Sherri A. Lydon


Date: July 23, 2020                                                         CLERK OF COURT


                                                                                        s/Rob Weber/Deputy Clerk
                                                                                       Signature of Clerk or Deputy Clerk
